DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Receipt
	Applicant's response filed on 12/02/2020 to the Office Action mailed on 09/02/2020 is acknowledged.
Claim Status
Claims 1, 2, 4-7, 10-13, 17, and 22-28 are pending. 
Claims 3, 14-16, 18-21 and 29 were previously cancelled and claims 8, 9, and 30-32 are 
cancelled.
Claims 22-25 are withdrawn as being directed to non-elected subject matter.
Claims 1, 2, 4-7, 10-13, 17, and 26-28 have been examined.
Claims 1, 2, 4-7, 10-13, 17, and 26-28 are rejected.

Priority
Priority to CON 15/365889 filed on 11/30/2016, which claims priority to CON 14147826 filed on 01/06/2014, CON 13/637370 filed on 09/26/2012, and 371 PCT/US2010/029472 filed on 03/31/2010 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Response to Applicant’s Arguments
The rejection of claims 8, 9, and 30-32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minami et al. (US Patent 6197343 B1, Published 03/06/2001) in view of Kitamura et al. (US Patent Application Publication 2007/0196349 A1, Publication 08/23/2007) is moot since the claim is canceled. 
The rejection of claims 1, 2, 4-7, 10-13, 17, and 26-28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minami et al. (US Patent 6197343 B1, Published 03/06/2001) in view of Kitamura et al. (US Patent Application Publication 2007/0196349 A1, Publication 08/23/2007) is withdrawn in view of the amendment to the claims. 
This is new ground of rejection necessitated by the amendments to the claims.
Claims 1, 2, 4-7, 10-13, 17, and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minami et al. (US Patent 6197343 B1, Published 03/06/2001) in view of Kitamura et al. (US Patent Application Publication 2007/0196349 A1, Publication 08/23/2007) and McLaughlin (US Patent Application Publication 2003/0133900 A1, Published 07/17/2003).
The claims are directed to a composition comprising 0.5-2% zinc oxide particles of average particles size of 5 microns or less, 0.5 to 5% one or more amino acids such as L-arginine, polymeric adherent vehicle such as hydroxypropylmethyl ceullose, an abrasive particle such as silica, and an orally acceptable vehicle in the form of paste. 
Minami et al. teach a composition comprising a disintegratable granule comprising 0.95% zinc oxide having an average particle size of 3µm and 0.05% ethyl cellulose (polymeric adherent material), 0.5% L-arginine, carboxyvinyl polymer and water (Table 1, Example 4 and Table 2). The composition is in the form of jelly (gel- column 8, lines 20-27). The composition comprises a thickener such as carboxyvinyl polymer and/or polymethacrylic acid (column 7, lines 38-47). The composition can further comprise an essential oil (column 4, lines 42-59). The disintegratable granule comprises a water-
Minami et al. lacks a teaching wherein the binder is hydroxypropylmethyl cellulose. Minami et al. lacks a teaching wherein the composition comprises particulate silica.
Minami et al. lacks a preferred embodiment wherein the composition comprises a polymer such as methacrylates and/or essential oils. However, Minami et al. however makes such a composition obvious.
Kitamura et al. teach a cosmetic composition for skincare effect (abstract). The composition can comprise a binder such as ethyl cellulose and hydroxypropylmethyl cellulose (paragraph 0101).
McLaughlin teaches a cosmetic composition in the form of a paste for softening and moisturizing the skin comprising a particulate matter (paragraph 0001). The particulate matter can be silica (paragraph 0030). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute ethyl cellulose with hydroxypropylmethyl cellulose in the disintegratable zinc oxide granule of Minaami et al. and have a reasonable expectation of success. One would have been motivated to do so since Kitamura et al. teach they are functional alternatives that can be substituted for one another.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute carboxyvinyl polymer with polymethacrylic acid and have a reasonable expectation of success. One would have been motivated to do so since Minami et al. teach they are functional equivalents that can be substituted for one another.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add essential oils to the composition of Minami et al. and have a reasonable 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add particulate silica to the composition of Minami et al. and have a reasonable expectation of success. One would have been motivated to do so since McLaughlin teach that silica can be added to pastes in order to provide compositions that have skin softening and moisturizing effects and Minami et al. teach that such agents can optionally be added to the composition. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the amount of L-arginine in the composition of Minami et al. and have a reasonable expectation of success. One would have been motivated to do so through routine optimization of the composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the particle size distribution of zinc oxide in the composition of Minami et al. and have reasonable expectation of success. One would have been motivated to do so through routine optimization of the composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Applicant’s Arguments
The rejection of claims 8, 9, 30-32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minami et al. (US Patent 6197343 B1, Published 03/06/2001) in view of Kitamura et al. (US Patent Application Publication 2007/0196349 A1, Publication 08/23/2007) is moot since the claims are cancelled.
Applicant argues that Minami et al. and Kitamuri et al. do not teach compositions that comprise the instantly claimed abrasives2k. It is for this reason that the previous rejection is withdrawn and the new rejection is applied. The Examiner now asserts that this new limitation is obviated by the teachings of McLaughlin. 
Applicant argues throughout their response that the Examiner has failed to address and/or consider that the instant claims are directed to toothpaste compositions for application to the teeth whereas the prior art references are to compositions intended to be applied to the skin. Applicant argues that the problems addressed by the instant inventor are different than the problems addressed by cited prior art. Applicant’s argument has been fully considered but found not to be persuasive. The Federal Circuit Court held in Dillon that “it is not necessary in order to establish a prima facie case of obviousness that . . . there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant” In re Dillon, 919 F.2d 688 (Fed. 17 Cir. 1990). Again in Kemps the court held "Although the motivation to combine here differs from that of the applicant, the motivation in the prior art to combine the references does not have to be identical to that of the applicant to establish obviousness” In re Kemps, 97 F.3d 1427,1430 (Fed. Cir. 1996). The Supreme Court in KSR observed that “In determining whether the subject matter of a ... claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is ... [unpatentable] under § 103. One of the ways in which a patent's subject matter can be proved obvious is by noting that there existed at the time of the invention a known problem for which there was an obvious solution encompassed by the patent's claims” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). It may be true that Minami et al. and Applicant set out to solve different problems. However, those practicing the Minami et al. invention should be free to make a modification to that invention by combining the teachings of Minami et al. with Kitamuri et al. and/or McLaughlin. Such a combination does lead one to the instantly claimed composition even if for a different purpose. 
Applicant also argues that the cited prior art references are non-analogous to the instant claims. That is the cited prior art are directed to compositions for application to the skin and for the purpose of improving skin whereas the instant claims are directed to compositions for application to the teeth and for improvements to the teeth that are different than improvements to the skin. Therefore, Applicant asserts that the cited prior art are improperly applied to the instant claims. Applicant’s argument has been fully considered but found not to be persuasive. The PTAB in Ex parte Talkowski found that “Wood and similar earlier precedent seems to have approached the "non-analogous" art issue from a perspective of an inventor. Notwithstanding Wood and  similar precedent, and as will become apparent, a "no" answer to both Step 1 and  Step 2 does not always compel a decision that a reference is non-analogous and therefore may not be used as a reference in a § 103 context. Since Wood, § 103 obviousness considerations have not been restricted to an analysis based solely from an inventor's point of view. Rather, § 103 analysis focuses on what is claimed apart from the motivation of the inventor.” Ex parte Talkowski, 2012-002290 (May 24, 2013). The PTAB goes on to hold, that “When a Wood analogous art analysis is made from the point of view of combining the Chen patent and the Wakabayashi publications, it then becomes manifest that the Wakabayashi publications are related to Chen's field of endeavor. On that basis, the patent and publications can be combined to determine We agree with the Examiner's observation (Answer, page 21):
the fact that Wakabayashi [1] is not concerned with ... [applicant's] field of endeavor (ostensibly the manufacture of shaped articles from PTT compositions) and solves a problem other than that identified by . . . [ applicant] does not preclude the use of . . . [Wakabayashi 1] in a proper rejection under 35 USC [§] 103(a). 
For the reasons given, we reject applicant's argument that Chen and the Wakabayashi publications are non-analogous art which cannot be used to support a § 103 rejection.” Id. at 18. Therefore, even if the cited prior art cited by the Examiner is non-analogous to Applicant’s invention, which the Examniner does not concede, Minami et al., Kitamuri et al., and new cited prior art Mclaughlin are analogous art to each other and can be used to support a obviousness rejection.
In the previous Office Action, Applicant’s argument of non-analogous art was addressed as below, the Examiner believes that the Examiner’s response is still relevant:
Applicant further argues that Minami et al. and Kitamura et al. are not analogous art and therefore are not proper art for rejection of an oral care composition as claimed. Applicant’s argument has been fully considered but found not to be persuasive. First, the limitation of the instant claims that the composition is an oral care composition is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant has not shown that composition in Example 4 of Minami et al. would not be capable being administered orally. Secondly, both Minami et al. and Kitamura et al. are analogous art with the instant claims, since all are directed to compositions intended for application to a subject and are classified similarly. Therefore, the prior art is from the same field of endeavor and analogous art. Applicant argues the problem to be solved when 

In the previous Office Action, Applicant’s argument was addressed as below, the Examiner believes that the Examiner’s response is still relevant:
Applicant argues that Minami et al. does not teach a toothpaste as required by the instant claims. Applicant’s argument has been fully considered but found not to be persuasive. Minami et al. teach that the composition form can be selected from a variety of types including jellys and pastes. With regard to the instant composition being a “toothpaste”, the fact that the paste is described as being for teeth, is an intended use. 
In the previous Office Action, Applicant’s argument was addressed as below, the Examiner believes that the Examiner’s response is still relevant:
Applicant also argues that the Examiner has not shown that the composition of Minami et al. is safe, palatable, and effective for use as a toothpaste. Applicant’s argument has been fully considered but found not to be persuasive. The constituents, outside of polyethylene powder, in the composition of Minami et al. are all known constituents that have been described for use in oral care compositions. There is nothing in those constituents that would make one of ordinary skill in the art believe that the constituents would be unsafe or hazardous if applied orally. As described above a composition comprising polyethylene powder is optional. Therefore, compositions that do not comprise polyethylene powder could be successfully formulated and suggested by Minami et al. 



Applicant argues that the Examiner has not shown that there is a reason and expectation of success in modifying Minami et al. to use hydroxpropylmethyl cellulose as the binder instead of ethyl cellulose. Applicant’s argument has been fully considered but found not to be persuasive. Kitamura et al. teach that in the skin care arts hydroxypropylmethyl cellulose and ethyl cellulose are known to work as binders. Minami et al. teach that the ethyl cellulose is used for the purpose of being a binder. Therefore, given the teaching of Kitamura et al. it would have been obvious to one of ordinary skill in the art at the time of the instant invention that hydroxypropylmethyl cellulose and ethyl cellulose are functional equivalents in the skin care art. As functional equivalents they maybe substituted for another. Further, given the teaching that they are functional equivalents it would be expected that they would behave similarly when used for similar purposes. Since, Minami et al. has already shown that ethyl cellulose can be successfully used, absent a showing otherwise, the teachings of Minami et al. and Kitamura et al. suggest that hydrxoypropylmethyl cellulose would equally work as a binder in the composition of Minami et al.
It should be noted that the Applicant has argued that the Examiner has not addressed the data presented in the specification with regard to the unexpected results. The Examiner did address the data presented and is now reiterating the response here and provides further arguments to support the Examiners conclusion:
Applicant finally argues that they have provided data in the specification of unexpected results comparing compositions comprising zinc with or without an amino acid. Applicant’s argument has been fully considered but found not to be persuasive. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed 
For the foregoing reasons the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI SOROUSH/Primary Examiner, Art Unit 1617